DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0130657 to Pilpel, in view of “Development of UV Protective Sheath for High Performance Fibers for High Altitude Applications” to Won.
Regarding Claims 1-4 and 9
	Pilpel teaches a composite flexible sheet comprising at least one reinforcing layer in the shape of a grid (woven) comprising high tenacity yarns having a Young’s Modulus of more than 50 GPa and based on an aromatic block polyester, such as Vectran fibers (Pilpel, abstract, paragraphs [0041]- [0046]). Pilpel teaches that a polyvinylidene fluoride matrix may be laminated with the fiber component (film integral with said reinforcing layer) (Id., paragraph [0071]). 
	Pilpel does not appear to teach that the fibers have a sheath. However, Won teaches a method of protecting a fiber such as Vectran fibers with a continuous sheath which fully covers the fibers and blocks ultraviolet radiation (Won, abstract, experimental, results). Won teaches that the continuous sheath protects the fibers from degradation upon exposure to UV light (Id., conclusion). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Pilpel and to utilize the continuous sheath taught by Won, motivated by the desire to form a conventional composite which utilizes fibers having improved lifespan and durability. 
Regarding the composite being Translucent or transparent, having a light transmittance of more than 45% , impermeable to liquid water and said flexible sheet having a reduction in its tensile strength of less than 10% after having undergone a fold test, although the prior art does not disclose these properties, the claimed properties are deemed to be naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilpel in view of Won as applied to claims 1-4 and 9 above, in view of USPN. 8883302 to Zachariades.
Regarding Claims 5-8
	The prior art combination does not teach that the sheath is formed of at least two superimposed layers composed of two wraps having a winding direction different from the other. However, Zachariades teaches a sheath for strands such as twisted fibers formed of aromatic block polyesters such as Vectran (Zachariades, abstract, column 7, line 62- column 8, column 11, lines 45-49, line 7, fig. 1a-1b). Zachariades teaches that the sheath completely covers the fibers, comprises two superimposed layers including two wraps each having a winding direction which is different from the other and blocks UV radiation, and exhibits superior abrasion resistance and enhanced load bearing performance (Id., column 12, lines 5-9). It would have been obvious to one of ordinary skill at the time the invention was filed to form the composite of the prior art combination and to utilize as the sheath the wrapped configuration of Zachariades motivated by the desire to form a conventional composite having improved UV resistance and improved abrasion resistance and enhanced load bearing performance.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0130657 to Pilpel, in view of USPN. 8883302 to Zachariades .
Regarding Claims 1-9
	Pilpel teaches a composite flexible sheet comprising at least one reinforcing layer in the shape of a grid (woven) comprising high tenacity yarns having a Young’s Modulus of more than 50 GPa and based on an aromatic block polyester, such as Vectran fibers (Pilpel, abstract, paragraphs [0041]- [0046]). Pilpel teaches that a polyvinylidene fluoride matrix may be laminated with the fiber component (film integral with said reinforcing layer) (Id., paragraph [0071]). 
Pilpel does not appear to teach that the fibers have a sheath However, Zachariades teaches a sheath for strands such as twisted fibers formed of aromatic block polyesters such as Vectran (Zachariades, abstract, column 7, line 62- column 8, column 11, lines 45-49, line 7, fig. 1a-1b).  Zachariades teaches that the sheath completely covers the fibers, comprises two superimposed layers including two wraps each having a winding direction which is different from the other and blocks UV radiation, and exhibits superior abrasion resistance and enhanced load bearing performance (Id., column 12, lines 5-9). It would have been obvious to one of ordinary skill at the time the invention was filed to form the composite of Pilpel and to utilize the continuous sheath as taught by Zachariades motivated by the desire to form a conventional composite having improved UV resistance and improved abrasion resistance and enhanced load bearing performance.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786